DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 11-14, the statement “each of the plurality of cup portions being fixed to neighboring two of the plurality of cooling plates…” does not appear to accurately describe the disclosure as the statement cannot apply to the uppermost or lowermost plates which do not have multiple neighbors. It is unclear what is being described as a circular or otherwise rounded stack was not disclosed. The metes and bounds of the claim are therefore indeterminate and corrections are required.
In claim 4, the repeated use of the word “caulk” appears to be a common mistranslation from Japanese. This examiner does not speak Japanese, but has found in many instances of translated documents that the specific word “caulk” commonly appears when the original disclosure only supports a more broad term such as “seal”. The use of a material such as caulk would be highly irregular in a supercharge air cooler. Applicant is requested to verify that the specific word “caulk” is intended throughout the translation.

Claims 2-4 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102 anticipated as being (a)(1) by JP 6413814B2 (‘814).

Regarding claim 1, ‘814 teaches a heat exchanger comprising: a plurality of cooling plates (40) stacked with each other (Figs. 2-4) with gaps (see Fig. 2), each of the plurality of cooling plates defining a cooling water flow path therein through which cooling water flows (32a-b, 31a-b, 34a-b, 35a-b); a duct plate (33) is disposed around the plurality of cooling plates, and defines an inflow opening (the side of 33 attached to 20) and outflow opening (the side of 33 attached to 80) for flowing supercharged air; and a spacer plate (70) is fixed to both the duct  plate and the cooling plate (all the elements are brazed into a single unit resulting in all members being fixed to each other) to prevent supercharged air from flowing into a gap between the duct plate and the cooling plate (70 will prevent air from flowing between the ducting and the spaces 34 and 35); wherein the plurality of cooling plates include a plurality of cup portions (51, 52, 61, 62) fixed to neighboring two of the plurality of cooling plates to cause the cooling water flow paths (31, 32) of the neighboring cooling plates to be in communication 

Regarding claim 2, the duct plate includes an upper duct plate (Fig. 2; 33) and a lower duct plate (Fig. 2; opposite 33); the heat exchanger further comprises: an inflow-side sealing plate (22) that is sealed to the inflow opening (Fig. 1), an inflow tank (20) for introducing the supercharged air into the duct plate fixed to the inflow side sealing plate (Fig. 1); and an outflow side sealing plate (opposite side of 22 in Fig. 1) sealed to the outflow opening (fig. 1) and an outflow tank (80) for discharging the supercharged air having passed through the duct plate being fixed to the outflow side sealing plate (Fig. 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over ‘814 in view of Farry (US 5,409,056) and JP 2011-117715 (‘715).
‘814 teaches that the flow path portions (31, 32) each include a first flow path (from 34a, 35a) which is attached to an inflow-side cup portion (see Fig. 2)for allowing cooling water to flow into the first flow path portion (Figs. 1-2)and is positioned closer to the outflow opening of the duct plate (Fig. 1) and a second flow path portion (from 34b, 35b) which is attached to an outflow-side cup portion (see Fig. 2) for allowing cooling water having flowed through the second flow path to flow out (Figs. 1 and 2); each of the inflow and outflow side cup portions are formed into a tubular shape (see Fig. 4; 51, 52, 61, 62) having a central axis (Fig. 2, axes down the center of 34, 35).
‘814 does not teach, however, that the outflow side cup portion axis is located offset toward a downstream side of the supercharged air direction or that the inflow side cup portion axis is located offset toward an upstream side of the supercharged air direction; in other words, that each are located closer to the center of the device relative to the respective first and second flowpaths.
Farry teaches that it is old and well-known to provide the central axes of inlet and outlet cups (18, 20) further to the center (see Fig. 2) than their respective first and second flow paths (38, 40) in the width direction defined by airflow (see orientation of the fin 13, Fig. 4) in order to reduce metal waste (see “W” in Fig. 2) in an area of the device where no heat exchange occurs.

While ‘814 teaches that the first and second flow paths are closer to the outlet and inlet of the air flow relative to each other, due to the dual water channel construction of the device, in each of the paths 31 and 32 one or the other of the first and second flow paths will not be closer to the appropriate airflow side in absolute terms.
However, ‘715 teaches that it is known to construct supercharger air coolers (see Fig. 1) with only a single water channel construction (see Fig. 2).
It would have been obvious to construct the device of ‘814 with only a single water channel, as taught by ‘715, in order to reduce the complexity of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.